DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
	The Applicants arguments and amendments filed on 2/17/22 have been fully considered and found to be persuasive.  Applicants amendments to independent claims 1, 16 and 27 in conjunction with the other amendments have been fully considered and found persuasive.  Therefore rejections of claims 1-30 have been withdrawn.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious determining a number of downlink PDCCH candidates and a number of uplink PDCCH candidates within a single search space based on the configuration, wherein the number of downlink PDCCH candidates is different than the number of uplink PDCCH candidates, and a length of a downlink DCI format for each downlink PDCCH candidate is different than a length of an uplink DCI format for each uplink PDCCH candidate; and blindly decoding the single search space with each downlink PDCCH candidate and each
uplink PDCCH candidate as a hypothesis to determine whether any of the downlink PDCCH candidates or the uplink PDCCH candidates decode to a DCI format.  An updated search has been performed and no 
	Love et al EP (2566091) teaches the bit sequence embedded within the sub-frame is used to identify that the control channel element is for a remote unit. In this case, the bit sequence embedded within the sub-frame may be a data dependent bit sequence, such as a CRC processed with wireless communication device identification information, the codeword masked with wireless communication device identification information or the like. In this embodiment, a first sub-frame, which may be the last subframe of a TTI, contains control information including modulation type, resources, or antenna mode indicator.
	Nory et al US (20110205978) teaches a method in a wireless communication terminal including monitoring a terminal specific search space of a first Component Carrier (CC) from a base unit, wherein the search space corresponds to a set of Physical Downlink Control CHannel (PDCCH) candidates monitored by the terminal for PDCCH messages, and receiving an activation message on the first CC, wherein the activation message activates at least one additional CC. The size of the search space monitored by the terminal after receiving the activation message is greater than the size of the search space monitored before receiving the activation message.
	Liu et al US (20110243059) teaches in order to receive the R-PDCCH from the base station, a relay station performs a blind decode (BD) based on the hypothesis of CCE aggregation levels for different search spaces. For example, a relay station performs a blind decode for common control information in the search space associated with Set 1, performs a blind decode for the DL grants in the 
	None of these references taken alone or in any reasonable combination teach the claims as amended, in conjunction with the other limitations of the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478